Castro v Parkview Commons Condo (2019 NY Slip Op 03153)





Castro v Parkview Commons Condo


2019 NY Slip Op 03153


Decided on April 25, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 25, 2019

Sweeny, J.P., Manzanet-Daniels, Tom, Kapnick, Moulton, JJ.


9108N 302697/15

[*1] Rafael Castro, Plaintiff-Appellant,
vParkview Commons Condo, Defendant, BX Parkview Associates, et al., Defendants-Respondents.


Pollack, Pollack, Isaac & DeCicco, LLP, New York (Brian J. Isaac of counsel), for appellant.
Fleischner Potash LLP, New York (Nancy Davis Lewis of counsel), for respondents.

Order, Supreme Court, Bronx County (Donna Mills, J.), entered on or about March 23, 2018, which granted defendants-respondents' motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff failed to comply with a self-executing order directing him, inter alia, to respond to various outstanding discovery demands within 45 days or be precluded from offering evidence as to liability and damages at trial (see CPLR 3126[2]). Plaintiff failed to demonstrate a reasonable excuse for his non-compliance and a meritorious claim and therefore may not be relieved from the dictates of the conditional order (see Gibbs v St. Barnabas Hosp., 16 NY3d 74, 80 [2010]).
We have considered plaintiff's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 25, 2019
CLERK